DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/27/2022 and are acceptable.
Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 02/04/2022.
The application has been amended as follows: 
Claim 1, line 26: change “outer vent” to --outer circumferential vent--. 
Claim 1, line 27: change “inner vent” to --inner circumferential vent--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For claim 1: The prior art of record fails to render obvious a pneumatic tire comprising carcass plies including a turned-up carcass ply and a non-turnup carcass ply and each of the bead portions is provided on the outer surface with circumferential vent lines protruding therefrom and extending continuously in the tire circumferential direction, wherein the circumferential vent lines include a radially outer circumferential vent line formed at a radial position radially outside a radial position of the above-said edges of the non-and each of the bead portions is provided on the outer surface with radial vent lines protruding therefrom and extending radially inwardly from the radially outer circumferential vent line, beyond the radially inner circumferential vent line, and terminate, and in combination with the remaining claimed subject matter of claim 1. 
For claim 18 (renumbered as claim 11): The prior art of record fails to render obvious a mold for vulcanizing-molding a pneumatic tire comprising carcass plies including a turned-up carcass ply and a non-turnup carcass ply and each of the bead portions is provided on the outer surface with circumferential vent lines protruding therefrom and extending continuously in the tire circumferential direction, wherein the circumferential vent lines include a radially outer circumferential vent line formed at a radial position radially outside a radial position of the above-said edges of the non-turnup carcass ply, and a radially inner circumferential vent line formed at a radial position radially inside the radial position of the above-said edges of the non-turnup carcass ply, and each of the bead portions is provided on the outer surface with radial vent lines protruding therefrom and extending radially inwardly from the radially outer circumferential vent line, beyond the radially inner circumferential vent line, and terminate, and the mold comprises bead rings for forming the bead portion which are provided with and in combination with the remaining claimed subject matter of claim 18 (renumbered as claim 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/04/2022